DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 02/22/2022 are acknowledged.
Claims 1-40 are pending. 


3. Applicant’s election without traverse of the invention of Group I (claims 1-33) in the reply filed on 02/22/2022 is acknowledged.  

Applicant further elected, with traverse, the species of sPD-1 variant comprising substitutions G104S, S107V, A112I, and A120V.  In the interest of compact prosecution, all species of the elected invention are fully examined for patentability under 37 CFR 1.104.

Claims 34-40 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions. (and species)

Claims 1-33 are presently under consideration.


4. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825, because the sequences recited in claims 26 and 27 are not accompanied by SEQ ID Numbers.  Applicant is reminded of the sequence rules which require a submission for all sequences of more than 9 nucleotides or 3 amino acids (see 37 CFR 1.821-1.825) and is also requested to carefully review the submitted 



5. The following is a quotation of 35 U.S.C. 112(d): 
REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6. Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 5 depends on claim 1 which recites an sPD-1 variant domain comprising at least three amino acid substitutions, whereas claim 1 encompasses variants comprising one or two substitutions.  Therefore, dependent claim 5 may be infringed without infringing the base claim, and as such, claim 5 fails to further limit, and fails to include all the limitations of the claim upon which it depends.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


8. Claims 1-7, 10-14, 17-27 and 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10588938.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘938 patent, optionally in view of Chen et al. (US 20120121634).

Instant claim 1 is directed to an sPD-1 variant - Fc fusion protein comprising amino acid substitutions G104S, S107V and A112I, as compared to SEQ ID NO:1, which is the amino acid sequence of the wild-type PD-1 extracellular domain without the signal sequence.

Claim 1 of the ‘938 patent is directed to a  PD-1 variant polypeptide, wherein the variant polypeptide lacks the PD-1 transmembrane and intracellular domains [i.e. a soluble PD-1 polypeptide], and wherein the variant comprises amino acid substitution A140V as compared to SEQ ID NO:1, which is the amino acid sequence of wild-type PD-1, including the 20-amino acid signal sequence.  Therefore, substitution of A140V corresponds to substitution of A120V recited in the present claims.

Claim 3 of the ‘938 patent specifies that the PD-1 variant further comprises substitutions S87G, P89L, N116S, G124S, S127V and A132I, which correspond to substitutions S67G, P69L, N96S, G104S, S107V and A112I of the instant claims.  Thus, all but one (S42G) presently recited PD-1 mutations are recited in the claims of the ‘938 patent.  Accordingly, the claims of the ‘938 patent disclose PD-1 variants recited in instant claims 10-14, which correspond to SEQ ID NOS: 131, 130, 138, 110 and 72, respectively, recited in claims 17-21.

Although the claims of the ‘938 patent do not specify that the soluble PD-1 variants comprise an Fc domain, it was typical and routine in the art to express soluble PD-1 as a fusion with Fc, to improve its solubility and stability, and to maintain its native dimeric structure, and so one of ordinary skill in the art would at once envisage such fusions.  For example, Chen teaches and claims soluble PD-1 variants as Fc fusions (e.g. claims 1, 3 and 7).

Since the PD-1 variant polypeptides claimed by the ‘938 patent are recombinantly produced, the corresponding nucleic acids, vectors, host cells and methods of making these polypeptides are inherent in the claims of the ‘938 patent.

Chen teaches that the Fc domain may be of the IgG4 subtype, and may have a modifies sequence (e.g. [0091], [0092]).  IgG4 variants with S228P substitution were preferentially used in the art, because this mutation prevents Fab-arm exchange.  Chen also teaches a variety of GS-rich linker sequences, such as GGGSGGG (SEQ ID NO: 29), 9Gly (SEQ ID NO: 30), 4Gly3Ser (SEQ ID NO: 34), and others (e.g. [0093], [0094]).



9. Claims 8-9, 15-16 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the relevant limitations of the base claim and any intervening claims.



10. The following references are noted of record as they are deemed to be pertinent to the present invention:

Commonly assigned copending application ISSN 16/785332 (published as  US 20200360474), which is a continuation of ISSN 15/723048 issued as US Patent No. 10588938 (discussed in section 8 above), does not have currently pending claims which would anticipate the instant claims or make them obvious.  

Jensen et al. (US 10919950) teach and claims a PD-1 variant of SEQ ID NO: 6, which comprises an A112I substitution (e.g. claim 2).



Walchli et al. (US 20190358263) teaches PD-1 variants comprising the substitution A112I (e.g. [0021]).


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644